Case 4:19-cv-00180-ALM-KPJ Document 254-1 Filed 07/16/20 Page 1 of 3 PageID #: 6209




                               Exhibit 1
      Case 4:19-cv-00180-ALM-KPJ Document 254-1 Filed 07/16/20 Page 2 of 3 PageID #: 6210
         USCA Case #20-7042     Document #1851041       Filed: 07/10/2020  Page 1 of 1

                             UnitedF States
                                      T DOR
                                            Court
                                             CHE
                                                  ofC Appeals
                                                   ISTRICT OF    OLUMBIA   IRCUIT
                                                   ____________

      No. 20-7042                                                      September Term, 2019
                                                                                      1:18-cv-00681-RJL
                                                                Filed On: July 10, 2020 [1851041]
      Aaron Rich,
                       Appellee
             v.
      Edward Butowsky,
                       Appellant
      Matthew Couch and America First Media,
                       Appellees

                                                     ORDER
             It is ORDERED, on the court's own motion, that the following briefing schedule will
      apply in this case:

                    Appellant's Brief                                               August 18, 2020
                    Appellees' Brief                                            September 17, 2020
                    Appellant's Reply Brief                                          October 8, 2020
                    Deferred Appendix                                               October 15, 2020
                    Final Briefs                                                    October 29, 2020

              All issues and arguments must be raised by appellant in the opening brief. The court
      ordinarily will not consider issues and arguments raised for the first time in the reply brief. To
      enhance the clarity of their briefs, the parties are cautioned to limit the use of abbreviations,
      including acronyms. While acronyms may be used for entities and statutes with widely
      recognized initials, briefs should not contain acronyms that are not widely known. See D.C.
      Circuit Handbook of Practice and Internal Procedures 42 (2019); Notice Regarding Use of
      Acronyms (D.C. Cir. Jan. 26, 2010).
             Parties are strongly encouraged to hand deliver the paper copies of their briefs to the
      Clerk's office on the date due. Filing by mail could delay the processing of the brief.
      Additionally, parties are reminded that if filing by mail, they must use a class of mail that is at
      least as expeditious as first-class mail. See Fed. R. App. P. 25(a). All briefs and appendices
      must contain the date that the case is scheduled for oral argument at the top of the cover, or
      state that the case is being submitted without oral argument. See D.C. Cir. Rule 28(a)(8).
                                                                      FOR THE COURT:
                                                                      Mark J. Langer, Clerk
                                                            BY:       /s/
                                                                      Michael C. McGrail
                                                                      Deputy Clerk

(Page 1 of Total)
      Case 4:19-cv-00180-ALM-KPJ Document 254-1 Filed 07/16/20 Page 3 of 3 PageID #: 6211
         USCA Case #20-7042     Document #1851041       Filed: 07/10/2020  Page 1 of 1


                          United States Court of Appeals
                                        District of Columbia Circuit
                                       Washington, D.C. 20001-2866

   Mark J. Langer
   Clerk                                                                                  (202) 216-7300

                                       NOTICE TO COUNSEL:

                                 SCHEDULING ORAL ARGUMENT

            The court has entered an order setting a briefing schedule in a case in which you
         are counsel of record. Once a briefing order has been entered, the case may be set
         for oral argument.

            You will be notified by separate order of the date and time of oral argument.
         Once a case has been calendared, the Clerk’s Office cannot change the argument
         date, and ordinarily the court will not reschedule it. Any request to reschedule
         must be made by motion, which will be presented to a panel of the court for
         disposition. The court disfavors motions to postpone oral argument and will grant
         such a motion only upon a showing of "extraordinary cause." See D.C. Cir. Rule
         34(g).

            If you are the arguing counsel, and you will be unavailable to appear for oral
         argument on a date in the future, so advise the Clerk’s Office by letter, filed
         electronically. The notification should be filed as soon as possible and updated if
         a potential scheduling conflict arises later, or if there is any change in availability.
         To the extent possible, the Clerk’s Office will endeavor to schedule oral argument
         to avoid conflicts that have been brought to the court’s attention in advance. See
         D.C. Circuit Handbook of Practice and Internal Procedures at IX.A.1, XI.A.

            Counsel must notify the court when serious settlement negotiations are
         underway, when settlement of the case becomes likely, and when settlement is
         reached. Such notice allows for more efficient allocation of judicial resources.
         Additionally, counsel should promptly notify the court if settlement negotiations
         are terminated. Notice must be given in an appropriate motion or by letter to the
         Clerk at the earliest possible moment. See, e.g., D.C. Circuit Handbook of
         Practice and Internal Procedures at X.D., XI.A.



         Rev. March 2017
(Page 2 of Total)
